DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/13/2021 has been entered.
Status of Claims
Claim 10 is cancelled. Independent claims 1 and 11 are amended. Claim 19 is newly added. Claims 1-9 and 11-19 are currently examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 11-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Narushima et al (JP 2010143776 A1, machine translation, "Narushima”).
Regarding claims 11 and 12, Narushima (entire document) teaches a crystal pulling apparatus for producing a semiconductor (silicon ingot) (fig 1), the apparatus comprising a furnace 2 including a crucible 3 for holding a silicon melt 5 (fig 1, abstract, 0014 and 0016); a doping system for supplying a gaseous phase dopant into the furnace 2 (figs 1-4, 0022, 0027 and 0030); the gas doping system including a feeding portion (feeding tube) comprising tube 7/7A, tube body 64 (comprising pipe 6) and sample chamber 27 (figs 1 and 2, 0014, 0019, 0022, 0023, 0027, 0028 and 0045), and the feeding portion (feeding tube) comprising the tube 7/7A and the feeding tube body 64/sample pipe 6 (within the furnace) connected to the sample chamber 27 (outside of the furnace) (figs 1 and 2, 0044-0045); the court has held that making the In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 (IV) (A).
Naushiama teaches the feeding tube including a feeding tube sidewall 74/77 (figs 3 and 4, 0036, 0038, 0049), the tube body 64/pipe 6 comprising a bottom portion (a first end) through which a solid dopant is introduced into the feed portion (tube) (figs 1 and 2, 0019), the first end external to the furnace when the tube body 64/pipe 6 positioned/ arranged in the external sample chamber 27 (0019, 0022 and 0023),  a pipe 78 having an opening opposite the first end, and a vaporized (gaseous) dopant is introduced into the furnace 2 through the opening of the feed pipe 78 (figs 1-4, 0038, 0039, 0047-0050); apparently the first end being in fluid communication with the opening because the dopant is supplied to the melt through the first end and the opening (figs 1-4); a receiving part 75 (evaporation receptacle) integral with the feeding tube 74/77 and configured to vaporize the dopant therein, and the receptacle disposed within the tube 7 (fig 3); the receiving part 75 (evaporation receptacle) includes a base 75a extending inwardly from the sidewall 77 of the tube 7 and a receptacle sidewall 76a adjoining the base 75a and extending upwardly from the 
Narushima further teaches the gas doping system includes a narrow part (restrictor) disposed between the first end (bottom portion of the tube body 64) and the receiving part 75 (evaporation receptacle) (fig 3, 0036), the narrow part (restrictor) includes a bottom having an opening (second opening) therethrough and a sidewall (second sidewall) extending inwardly from the feeding tube sidewall towards the bottom (figs 2-4), the narrow part (restrictor) configured to permit a passage 10 of the solid dopant 23 through the second opening (figs 2-4, 0034), the second sidewall incudes concave-shaped portion (figs 2(b), 3 and 4, 0033-0034), which is similar to the instantly claimed conical shape; the concave-shaped portion (conically-shaped portion) that is spaced from the first end (bottom portion of the tube body 64, feeding tube) through which the solid dopant is introduced (figs 2b)). Also, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice. See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP  2144.04 (IV) (B). 
Even if Narushima does not explicitly describe that the narrow part (restrictor) restricts the flow of gas dopant or fluid, it is still reasonably expected that the narrow part (restrictor) of Narushima is capable of performing the instantly claimed functions of restricting the flow of gaseous dopant or fluid through the second opening. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
Regarding claim 13, Narushima (figs 2-4, 0033-0034) teaches that the sidewall of the flow restrictor incudes concave-shaped portion, which is similar to the instantly claimed conical shape. Also, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04 (IV) (B). 
Regarding claim 14, Narushima teaches that the feeding tube (comprising a tube 6) is configured to be ascending and descending including within the furnace and outside of the furnace (figs 1 and 2, 0024, 0029 and 0044), meeting the claim.
Regarding claim 17, Narushima (abstract and 0030) teaches that the dopant within the receiving part 75 (receptacle) is vaporized by the radiant heat from the melt, meeting the claim.
Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Narushima as applied to claim 11 above, and further in view of Nakao (JP 2012066965 A, machine translation, “Nakao”).
Regarding claim 15, Nurushima teaches the opening of the feeding tube as addressed above, but remains silent to the opening of the feed tube being angled at an angle between about 45 degrees and about 75 degrees with respect to a longitudinal axis of the feeding tube. However Nakao teaches a crystal pulling 
Regarding claim 16, Nurushima teaches the feeding tube as addressed above, but remains silent to the feed tube being angled at an angle between about 45 degrees and about 75 degrees with respect to a surface of the melt. However Nakao teaches a crystal pulling apparatus, wherein the gas dopant feed tube comprises inclined part 52a/54a/54c/52b having an inclined angle of 55 degrees or more and 65 degrees or less (figs 1 and 2, 0029 and 0030). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Narushima per teachings of Nakao in order to provide suitable structure of crystal pulling apparatus, which makes it possible to add dopants while suppressing the vibration of a melt surface (Nakao abstract and 0029-0031).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Narushima as applied to claim 11 above, and further in view of Fukuda et al (US 20100175612 A1, “Fukuda”).
Regarding claim 18, Naruhshima (figs 1 and 3) teaches that the feed tube having the receiving part 75 (evaporation receptacle) is positioned above a surface of the melt, but remains silent that the evaporation receptacle is positioned between In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that Narushima does not teach or suggest “the first end being in fluid communication with the opening”, as recited in claim 11, have been 
Allowable Claims
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Narushima et al (JP 2010143776 A1, machine translation, "Narushima”) teaches a crystal pulling apparatus for producing a semiconductor ingot, but does not teach, disclose or reasonably suggest that “an inert gas supply fluidly coupled to the feeding tube and in fluid communication with the opening opposite the first end of the feeding tube” as recited in claim 1. Claims 2-9 are allowable because they depend on claim 1.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record to Narushima et al (JP 2010143776 A1, machine translation, "Narushima”) teaches a crystal pulling apparatus for producing a semiconductor ingot, but does not teach, disclose or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/           Primary Examiner, Art Unit 1714